201 Md. 660 (1952)
92 A.2d 754
PRESLEY
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 25, October Term, 1952.]
Court of Appeals of Maryland.
Decided December 5, 1952.
Before MARKELL, C.J., and DELAPLAINE, COLLINS and HENDERSON, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
James L. Presley was convicted in the Criminal Court of Baltimore on charges of larceny of motor vehicles and was sentenced to the Maryland Penitentiary for the period of five years. He has applied here for leave to appeal from refusal of a writ of habeas corpus.
Petitioner alleges that he was tried without counsel, although he asked the Court to appoint counsel. He further alleges that certain papers were introduced at his trial which had been obtained by illegal search and seizure, and that if the Court had appointed counsel to defend him he would not have been convicted.
The allegations are not sufficient to show that counsel was necessary and that lack of counsel resulted in an unfair trial. The objection to the evidence which petitioner now makes was not made below, but, even if it had been, it would not furnish a ground for the writ of habeas corpus. Baker v. Warden of Maryland House of Correction, 200 Md. 653, 89 A.2d 307.
Application denied, with costs.